NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN YAGMAN,                                 No. 21-56277

                Plaintiff-Appellant,            D.C. No. 2:21-cv-06093-SB-MRW

 v.
                                                MEMORANDUM*
ROBERT WUNDERLICH; LILI BOSSE;
JOHN A. MIRISH; JULIAN A. GOLD;
LESTER J. FRIEDMAN; GEORGE
CHAVEZ; JEFF S. MUIR; HOWARD S.
FISHER; LAWRENCE WIENER; HUMA
AHMED; NOOSHIN MESHKATY;
SHARON IGNARRO; JAY SOLNIT;
RONALD SHALOWITZ; LISA K.
SCHWARTZ; DOES, Unknown Named
Defendants 1-20,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                 Stanley Blumenfeld, Jr., District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stephen Yagman appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising out of a parking citation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Federal

Rule of Civil Procedure 12(b)(6). Colony Cove Props., LLC v. City of Carson, 640

F.3d 948, 955 (9th Cir. 2011). We affirm.

      The district court properly dismissed Yagman’s action because Yagman

failed to allege facts sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556

U.S. 662, 678, 681 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” and conclusory allegations are not entitled to be assumed true (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion by denying further leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that leave to amend may be denied when amendment would

be futile); Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th

Cir. 2008) (explaining that “the district court’s discretion to deny leave to amend is

particularly broad where plaintiff has previously amended the complaint” (citation

and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued


                                            2                                      21-56277
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       21-56277